            Case 1:08-cr-10308-MLW Document 173 Filed 05/31/19 Page 1 of 2
             Case l;08-cr-10308-MLW Document 172 Filed 05/31/19 Page lot 2




Memorandum
To:     Honorable Mark L. Wolf
        Senior U.S. District Judge
From: Jessica Turkington
Date:   May 31, 2019
Re:     VIXAMAR, Imartha
        Dkt: 1:08CR10308
        INTERNATIONAL TRAVEL REQUEST



On November 18, 2009, Ms. Vixamar appeared before Your Honor for sentencing, having previously
pled guilty to making a False Statement in Application for U.S. Passport and Use and Furnish of Passport
Secured by Reason of False Statement, both in Violation of 18 U.S.C. § 1542. Ms. Vixamar was
sentenced to 3 years of probation with special conditions.

On February 24, 2011, Ms. Vixamar appeared before Your Honor for revocation proceedings having
violated conditions of supervised release. Ms. Vixamar was found in violation of committing a crime
while on supervised release, working as a home health aide, failing to submit truthful monthly reports,
and associating with a convicted felon. She was sentenced to 36 months in custody to be followed by 36
months of supervised release.

On December 7, 2016, Ms. Vixamar appeared before Your Honor for revocation proceedings having
violated conditions of supervised release. Ms. Vixamar was found in violation of committing two new
crime while on supervised release, working as a home health aide, working with an individual over the
age of 60 years old, and failing to answer truthfully to the probation officer. She was sentenced to 24
months in custody to be followed by 12 months of supervised release.

This memorandum was written to inform Your Honor that Ms. Vixamar has requested to travel to Port-
au-Prince, Haiti. She has requested to travel with her mother, in order for her mother to receive traditional
medical treatment for ongoing health issues. Her mother has agreed to pay for the cost of this trip. Ms.
Vixamar wishes to depart on June 17,2019 and return on June 24, if Your Honor approves.

The Probation Department travel policy requires written approval from the Consulate of the country to
which a person under supervision intends to travel. A request has been sent to the Consulate, however
approval remains pending.
             Case 1:08-cr-10308-MLW Document 173 Filed 05/31/19 Page 2 of 2
                Case l:08-cr-10308-MLW Document 172 Filed 05/31/19 Page 2 of 2



Thank you in advance for your attention in this matter. If Your Honor concurs, please sign below.

Reviewed by:

/s/Basil Cronin
Basil Cronin
Supervising U.S. Probation Officer

I concur          L/
I do notconcur                               j      -A
                                             \y^cZK-^cJL         _ v\
                                                                 c.                     n cx. diOtB iUi <3



Honorable^ark L. Wolf
                                                                                      ::d=de=M-5^')
                                                                                      Date
                                                                                                             ?
Senior U.S. District Judge




           • Page 2
